IN THE COURT OF APPEALS OF TENNESSEE
                                                            FILED
                            AT KNOXVILLE                   April 16, 1999

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt
                                                             Clerk
JEFFREY MORGAN,                      )   C/A NO. 03A01-9802-CV-00079
                                     )
          Plaintiff-Appellee,        )
                                     )
                                     )
v.                                   )   JEFFERSON COUNTY CIRCUIT COURT
                                     )
                                     )
                                     )
THOMAS L. DRISKILL,                  )
                                     )   HONORABLE BEN W. HOOPER, II,
          Defendant-Appellant.       )   JUDGE




For Appellant                            For Appellee

THOMAS L. DRISKILL                       JEFFREY L. JONES
Pro Se                                   STEVEN DOUGLAS DRINNON
Knoxville, Tennessee                     Rainwater & Jones
                                         Dandridge, Tennessee




            MEMORANDUM                     OPINION




AFFIRMED AND REMANDED                                      Susano, J.

                                 1
              This is an unlawful detainer action.            Jeffrey Morgan

filed a civil warrant against Thomas L. Driskill in the Jefferson

County General Sessions Court seeking to recover a mobile home

and lot in Strawberry Plains.          Judgment restoring the plaintiff

to possession was entered in that court.            On appeal by Driskill

to the Jefferson County Circuit Court, that Court, based “upon

the record and testimony in open Court,” entered a judgment that



              upholds the order of the General Sessions
              Court and does hereby dismiss this Appeal and
              grants possession to the Plaintiff.



(Emphasis added).



              On this appeal, the appellant, Thomas L. Driskill,

challenges the propriety of the trial court’s judgment; however,

he has not filed a record of the evidence heard below.                In the

absence of a transcript or statement of the evidence, we must

assume that “had [a record] been preserved, [it] would have

contained sufficient evidence to support the trial court’s

factual findings” in support of its judgment.             Sherrod v. Wix,

849 S.W.2d 780, 783 (Tenn.App. 1992).            See also McDonald v. Ohoh,

772 S.W.2d 913, 914 (Tenn.App. 1989); Irvin v. City of

Clarksville, 767 S.W.2d 649, 653 (Tenn.App. 1987); Gotten v.

Gotten, 748 S.W.2d 430, 432 (Tenn.App. 1988).



              The judgment of the trial court is affirmed pursuant to

the provisions of Rule 10(b), Rules of the Court of Appeals.1

     1
         Rule 10(b), Rules of the Court of Appeals, provides as follows:

              The Court, with the concurrence of all judges

                                        2
Costs on appeal are taxed to the appellant.         This case is

remanded to the trial court for enforcement of the lower court’s

judgment and for the collection of costs assessed there, all

pursuant to applicable law.



                                        __________________________
                                        Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Herschel P. Franks, J.




          participating in the case, may affirm, reverse or
          modify the actions of the trial court by memorandum
          opinion when a formal opinion would have no
          precedential value. When a case is decided by
          memorandum opinion it shall be designated ‘MEMORANDUM
          OPINION,” shall not be published, and shall not be
          cited or relied on for any reason in a subsequent
          unrelated case.

                                    3